Exhibit 10.1
THE ADVISORY BOARD COMPANY
AWARD AGREEMENT FOR
NON-QUALIFIED STOCK OPTIONS
FOR GOOD AND VALUABLE CONSIDERATION, The Advisory Board Company, a Delaware
corporation (the “Company”), hereby grants to Optionee named below the stock
option (the “Option”) to purchase any part or all of the number of shares of its
common stock, par value $0.01 per share (the “Common Stock”), that are covered
by this Option, as specified below, at the Exercise Price per share specified
below and upon the terms and subject to the conditions set forth in this Award
Agreement, the Plan specified below (as may be amended from time to time, the
“Plan”) and the Standard Terms and Conditions for Non-Qualified Stock Options
Granted, a copy of which is attached hereto, as may be amended from time to
time. This Option is granted pursuant to the Plan and is subject to and
qualified in its entirety by the Plan.

             
Plan:
         
Name of Optionee:
         
Social Security Number:
         
Grant Date:
         
Number of Shares of Common Stock covered by Option:
         
Exercise Price Per Share:
         
Expiration Date:
         
Vesting Schedule:
         

This Option is not intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended. By executing and
delivering this Award Agreement, Optionee acknowledges that he or she has
received and read, and agrees that this Option shall be subject to, the terms of
this Award Agreement, the Standard Terms and Conditions attached hereto and made
a part hereof, and the Plan.

                  THE ADVISORY BOARD COMPANY       THE OPTIONEE
 
               
By:
                             
Name:
          Name:    
 
               
Title:
          Address:    
 
               

 



--------------------------------------------------------------------------------



 



THE ADVISORY BOARD COMPANY
STANDARD TERMS AND CONDITIONS
FOR NON-QUALIFIED STOCK OPTIONS
1. TERMS OF OPTION
The Advisory Board Company, a Delaware corporation (the “Company”), has granted
to the Optionee named in the Award Agreement to which these Standard Terms and
Conditions are attached (the “Award Agreement”) options (the “Option”) to
purchase any part or all of the number of shares of the Company’s common stock,
$0.01 par value per share (the “Common Stock”), set forth in the Award
Agreement, at the purchase price per share and upon the other terms and subject
to the conditions set forth in the Award Agreement, these Standard Terms and
Conditions, and the Plan specified in the Award Agreement (the “Plan”). For
purposes of these Standard Terms and Conditions and the Award Agreement, any
reference to the Company shall include a reference to any Subsidiary. Certain
capitalized terms not otherwise defined herein are defined in the Plan.
2. EXERCISE OF OPTION
The exercise price (the “Exercise Price”) of the Option is set forth in the
Award Agreement. To the extent not previously exercised (and subject to
termination or acceleration as provided in these Standard Terms and Conditions
or the Plan, or as determined or approved by the Administrator), the Option
shall be exercisable on and after the date and to the extent it becomes vested,
as described in the Award Agreement, to purchase up to that number of shares of
Common Stock as set forth in the Award Agreement.
To exercise the Option (or any part thereof), the Optionee shall deliver a
“Notice of Exercise” to the Company specifying the number of whole shares of
Common Stock the Optionee wishes to purchase and how the Optionee’s shares of
Common Stock should be registered (in the Optionee’s name only or in the
Optionee’s and the Optionee’s spouse’s names as community property or as joint
tenants with right of survivorship).
The Company shall not be obligated to issue any shares of Common Stock until the
Optionee shall have paid the total Exercise Price for that number of shares of
Common Stock. The Exercise Price may be paid:

  A.   in cash,     B.   by payment under an arrangement with a broker where
payment is made pursuant to an irrevocable commitment by a broker to deliver all
or part of the proceeds from the sale of the Option shares to the Company,    
C.   by tendering (either physically or by attestation) shares of Common Stock
owned by the Optionee and having a fair market value on the date of exercise
equal to the Exercise Price but only if such will not result in an accounting
charge to the Company, or     D.   by any combination of the foregoing or in
such other form(s) of consideration as the Administrator (as defined in the
Plan) in its discretion shall specify.

Fractional shares may not be exercised. Shares of Common Stock will be issued as
soon as practical after exercise. Notwithstanding the above, the Company shall
not be obligated to deliver any shares of Common Stock during any period when
the Company determines that the exercisability of the Option or the delivery of
shares hereunder would violate any federal, state or other applicable laws.
3. EXPIRATION OF OPTION
Except as provided in this Section 3, the Option shall expire and cease to be
exercisable as of the Expiration Date set forth in the Award Agreement.

 



--------------------------------------------------------------------------------



 



  A.   Upon the death of the Optionee while in the employ of the Company or any
Subsidiary or while serving as a member of the Board, or upon the date of a
termination of the Optionee’s employment as a result of the Total and Permanent
Disablement of the Optionee, all of the Optionee’s Options then held shall be
exercisable by Optionee or his or her estate, heir or beneficiary, as the case
may be, at any time during the one-year period commencing on the date of death
or termination, as the case may be. Any and all Options that are unexercised
during the one-year period commencing on the date of death or termination, as
the case may be, shall terminate as of the end of such one- year period.     B.
  Upon Optionee’s Retirement, (i) any part of the Option that is unexercisable
as of the date of his or her Retirement shall remain unexercisable and shall
terminate as of such date and (ii) any part of the Option that is exercisable as
of the date of his or her Retirement shall be exercisable during the one-year
period commencing on the date of his or her Retirement. Any and all Options that
are not exercised during the one-year period commencing on the date of
Retirement shall terminate as of the end of such one-year period.     C.  
Except as otherwise provided in this Section 3, upon the date of a termination
of the Optionee’s employment with the Company, (i) any part of the Option that
is unexercisable as of such termination date shall remain unexercisable and
shall terminate as of such date, and (ii) any part of the Option that is
exercisable as of such termination date shall expire the earlier of ninety
(90) days following such date or the Expiration Date of the Option.     D.  
Except as otherwise provided in paragraph A of this Section 3, upon the date of
termination of service by a non-employee member of the Company’s Board of
Directors for any reason , (i) any part of the Option that is unexercisable as
of such termination date shall remain unexercisable and shall terminate as of
such date, and (ii) any part of the Option that is exercisable as of such
termination date shall expire the earlier of twelve (12) months following such
date or the Expiration Date of the Option.     E.   If, within one year after a
Change of Control (as defined in Section 14 hereof) of the Company, the
Optionee’s employment with the Company is terminated for any reason other than
for Cause (as defined in Section 14 hereof), death, Total and Permanent
Disablement, Retirement, or voluntary resignation by the Optionee, the Option
shall become fully exercisable on the date of such termination and shall expire
ninety (90) days thereafter.

4. RESTRICTIONS ON RESALES OF OPTION SHARES
The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Optionee or other subsequent transfers by the Optionee of any shares of Common
Stock issued as a result of the exercise of the Option, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by Optionee
and other optionholders and (c) restrictions as to the use of a specified
brokerage firm for such resales or other transfers.
5. INCOME TAXES; TAX WITHHOLDING OBLIGATIONS
The Optionee will be subject to federal and state income and other tax
withholding requirements on the date (generally, the date of exercise)
determined by applicable law, based on the excess of the fair market value of
the shares of Common Stock underlying the portion of the Option that is
exercised over the Exercise Price.  The Optionee will be solely responsible for
the payment of all U.S. federal income and other taxes, including any state,
local or non-U.S. income or employment tax obligation that may be related to the
exercise of the Option, including any such taxes that are required to be
withheld and paid over to the applicable tax authorities (the “Tax  Withholding

2



--------------------------------------------------------------------------------



 



Obligation”).  The Optionee will be responsible for the satisfaction of such Tax
Withholding Obligation in a manner acceptable to the Company in its sole
discretion.
The Company may refuse to issue any shares of Common Stock to the Optionee until
the Optionee satisfies the Tax Withholding Obligation.  The Optionee
acknowledges that the Company has the right to retain without notice from shares
issuable upon exercise of the Option (or any portion thereof) or from salary or
other amounts payable to the Optionee, shares or cash having a value sufficient
to satisfy the Tax Withholding Obligation.
The Optionee is ultimately liable and responsible for all taxes owed by the
Optionee in connection with the Option, regardless of any action the Company
takes or any transaction pursuant to this Section 5 with respect to any tax
withholding obligations that arise in connection with the Option. The Company
makes no representation or undertaking regarding the treatment of any tax
withholding in connection with the grant, issuance, vesting or exercise of the
Option or the subsequent sale of any of the shares of Common Stock acquired upon
exercise of the Option. The Company does not commit and is under no obligation
to structure the Option to reduce or eliminate the Optionee’s tax liability.
The Option is not intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended, and will be
interpreted accordingly.
6. NON-TRANSFERABILITY OF OPTION
Unless otherwise provided by the Administrator, the Optionee may not assign or
transfer the Option to anyone other than by will or the laws of descent and
distribution and the Option shall be exercisable only by the Optionee during his
or her lifetime. The Company may cancel the Optionee’s Option if the Optionee
attempts to assign or transfer it in a manner inconsistent with this Section 6.
7. THE PLAN AND OTHER AGREEMENTS
The provisions of the Plan are incorporated into these Standard Terms and
Conditions by this reference. In the event of a conflict between the terms and
conditions of these Standard Terms and Conditions and the Plan, the Plan
controls.
The Award Agreement, these Standard Terms and Conditions, the Plan, and any
employment or similar agreement entered into by Optionee and the Company prior
to the date of the Award Agreement and that specifically addresses the treatment
of Options constitute the entire understanding between the Optionee and the
Company regarding the Option. Any other prior agreements, commitments or
negotiations concerning the Option are superseded.
8. LIMITATION OF INTEREST IN SHARES SUBJECT TO OPTION
Neither the Optionee (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Optionee shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Award
Agreement or these Standard Terms and Conditions except as to such shares of
Common Stock, if any, as shall have been issued to such person upon exercise of
the Option or any part of it.
9. NOT A CONTRACT FOR EMPLOYMENT
Nothing in the Plan, in the Award Agreement, these Standard Terms and Conditions
or any other instrument executed pursuant to the Plan shall confer upon the
Optionee any right to continue in the Company’s employ or service nor limit in
any way the Company’s right to terminate the Optionee’s employment at any time
for any reason.

3



--------------------------------------------------------------------------------



 



10. NO LIABILITY OF COMPANY
The Company and any affiliate which is in existence or hereafter comes into
existence shall not be liable to the Optionee or any other person as to: (a) the
non-issuance or sale of shares of Common Stock as to which the Company has been
unable to obtain from any regulatory body having jurisdiction the authority
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any shares hereunder; and (b) any tax consequence expected, but not realized,
by the Optionee or other person due to the receipt, exercise or settlement of
any Option granted hereunder.
11. NOTICES
All notices, requests, demands and other communications pursuant to these
Standard Terms and Conditions shall be in writing and shall be deemed to have
been duly given if personally delivered, telexed or telecopied to, or, if
mailed, when received by, the other party at the following addresses (or at such
other address as shall be given in writing by either party to the other):
If to the Company to:
The Advisory Board Company
2445 M Street, N.W.
Washington, D.C. 20037
Attention: Administrator of Stock Incentive Plan
If to the Optionee, to the address set forth below the Optionee’s signature on
the Award Agreement.
12. GENERAL
In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.
The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.
These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.
13. FURTHER ASSURANCES
Participant shall cooperate and take such action as may be reasonably requested
by the Company in order to carry out the provisions and purposes of these
Standard Terms and Conditions.
14. DEFINITIONS
For purposes of this Agreement, the terms set forth below shall have the
following meanings:

  A.   “Cause” means (i) the commission of an act of fraud or theft against the
Company; (ii) conviction for any felony; (iii) conviction for any misdemeanor
involving moral turpitude which might, in the Company’s reasonable opinion,
cause embarrassment to the Company; (iv) significant violation of any material
Company policy; (v) willful or repeated non-performance or substandard
performance of material duties which is not cured within thirty (30) days after
written notice thereof to the Optionee; (vi) or violation of any material
District of Columbia, state or federal laws, rules or regulations in

4



--------------------------------------------------------------------------------



 



      connection with or during performance of the Optionee’s work which, if
such violation is curable, is not cured within thirty (30) days after notice
thereof to the Optionee.

  B.   “Change of Control” means any of the following:

  1.   the “acquisition” by a “person” or “group” (as those terms are used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules promulgated thereunder), other than by
Permitted Holders, of beneficial ownership (as defined in Exchange Act Rule
13d-3) directly or indirectly, of any securities of the Company or any successor
of the Company immediately after which such person or group owns securities
representing 50% or more of the combined voting power of the Company or any
successor of the Company;     2.   approval by the stockholders of the Company
of any merger, consolidation or reorganization involving the Company, unless
either (A) the stockholders of the Company immediately before such merger,
consolidation or reorganization own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least 60% of the
combined voting power of the company(ies) resulting from such merger,
consolidation or reorganization in substantially the same proportion as their
ownership immediately before such merger, consolidation or reorganization, or
(B) the stockholders of the Company immediately after such merger, consolidation
or reorganization include Permitted Holders;     3.   approval by the
stockholders of the Company of a transfer of 50% or more of the assets of the
Company or a transfer of assets that during the current or either of the prior
two fiscal years accounted for more than 50% of the Company’s revenues or
income, unless the person to which such transfer is made is either (A) a
Subsidiary of the Company, (B) wholly owned by all of the stockholders of the
Company, or (C) wholly owned by Permitted Holders; or     4.   approval by the
stockholders of the Company of a complete liquidation or dissolution of the
Company.

  C.   “Permitted Holders” means:

  1.   the Company,     2.   any Subsidiary,     3.   any employee benefit plan
of the Company or any Subsidiary, and     4.   any group which includes or any
person who is wholly or partially owned by a majority of the individuals who
immediately prior to a Change of Control are executive officers (as defined in
Exchange Act Rule 3b-7) of the Company or any successor to the Company; provided
that immediately prior to and for six months following such Change of Control
such executive officers of the Company are beneficial owners (as defined in
Exchange Act Rule 16a-1(a)(2)) of the common stock of the Company or any
successor to the Company; and provided further that such executive officers’
employment is not terminated by the Company or any successor to the Company
(other than as a result of death or disability) during the six months following
such Change of Control. If, as a result of a transaction, a Change of Control
would have been deemed to have occurred but for the fact that the requirements
of this paragraph C.4. had been satisfied at the time of such transaction and
the requirements of this paragraph C.4. cease to be satisfied on a date within
six-months of such transaction, a Change of Control shall be deemed to have
occurred on such date.

5



--------------------------------------------------------------------------------



 



15. ELECTRONIC DELIVERY
The Company may, in its sole discretion, decide to deliver any documents related
to any awards granted under the Plan by electronic means or to request the
Optionee’s consent to participate in the Plan by electronic means. By accepting
the Award, the Optionee consents to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company, and such consent shall remain in
effect throughout the Participant’s term of employment or service with the
Company and thereafter until withdrawn in writing by the Optionee.
*  *  *

6